REACH MESSAGING HOLDINGS, INC.

SECURITIES PURCHASE AGREEMENT




This Securities Purchase Agreement (this “Agreement”) is dated as of March 1,
2011, among Reach Messaging Holdings, Inc., a Delaware corporation (the
“Company”) and the purchasers identified on the signature pages hereto (each a
“Purchaser” and collectively the “Purchasers”).

WHEREAS, the Company’s Common Shares (as defined below) were quoted on the
Over-the Counter Bulletin Board (ticker symbol: RCMH.OB) until September 2,
2010.

WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to Section 4(2) of the Securities Act (as defined below), and Rule 506
promulgated thereunder, the Company desires to issue and sell to the Purchasers,
and the Purchasers, severally and not jointly, desire to purchase, the Company’s
Shares and the Warrants (as defined below).

NOW, THEREFORE, in consideration of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and the Purchasers,
intending to be legally bound, agree as follows:

ARTICLE I.

DEFINITIONS

1.1       Definitions.      In addition to the terms defined elsewhere in this
Agreement, for all purposes of this Agreement, the following terms have the
meanings indicated in this Section 1.1:

“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person as such terms are used in and construed under Rule 144.  For purposes of
this definition, “control” means the power to direct the management and policies
of such Person or firm, directly or indirectly, whether through the ownership of
voting securities, by contract or otherwise.

“Agreement” shall have the meaning ascribed to such term in the Preamble.

“Business Day” means any day except Saturday, Sunday and any day which shall be
a federal legal holiday or a day on which banking institutions in the State of
Virginia are authorized or required by law or other governmental action to
close.

“Closing” means each closing of the purchase and sale of the Securities pursuant
to Section 2.1.

“Closing Date” means the date of the Closing.

“Commission” means the United States Securities and Exchange Commission.

“Common Shares” means shares of the Company’s common stock, $0.001 par value per
share.





1







--------------------------------------------------------------------------------

“Common Shares Equivalents” means any securities of the Company or the
Subsidiaries which would entitle the holder thereof to acquire at any time
Common Shares, including without limitation, any debt, preferred stock, rights,
options, warrants or other instrument that are at any time convertible into or
exchangeable for, or otherwise entitles the holder thereof to receive, Common
Shares.

“Company” shall have the meaning ascribed to such term in the Preamble.

“Company Counsel” means Peter H. Brown, counsel to the Company.

 “Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

“Proceeding” means any action, arbitration, audit, examination, investigation,
hearing, litigation or suit, proceeding (including, without limitation, a
partial proceeding, such as a deposition), (whether civil, criminal,
administrative, judicial or investigative, whether formal or informal, and
whether public or private), whether pending or threatened, commenced, brought,
conducted or heard by or before, or otherwise involving, any Person, including
any Government Entity.

“Purchaser” shall have the meaning ascribed to such term in the Preamble.

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

“Securities Act” means the Securities Act of 1933, as amended.

“Subsidiary” means Reach Messaging Inc., a California corporation.

“Trading Day” means (i) a day on which the Common Shares are traded on a Trading
Market, or (ii) if the Common Shares are not listed on a Trading Market, a day
on which the Common Shares are traded on the over-the-counter market, as
reported by the OTC Bulletin Board, or (iii) if the Common Shares are not quoted
on the OTC Bulletin Board, a day on which the Common Shares are quoted in the
over-the-counter market as reported by the Pink Sheets LLC (or any similar
organization or agency succeeding its functions of reporting prices); provided,
that in the event that the Common Shares are not listed or quoted as set forth
in (i), (ii) and (iii) hereof, then Trading Day shall mean a Business Day.

“Trading Market” means the following markets or exchanges on which the Common
Shares are listed or quoted for trading on the date in question: the American
Stock Exchange, the New York Stock Exchange, the NASDAQ Global Select Market,
the NASDAQ Global Market, the NASDAQ Capital Market, the OTC Bulletin Board or
the Pink OTC Markets.





2







--------------------------------------------------------------------------------

“Transaction Documents” means this Agreement, the Warrants, the Escrow Agreement
and any other documents or agreements executed in connection with the
transactions contemplated hereunder.

“Warrants” means the Penny Warrants.

ARTICLE II.

PURCHASE AND SALE

2.1       Purchase and Sale of the Notes and Warrants.

(a)

Subject to the terms and conditions of this Agreement and the other Transaction
Agreements, each undersigned Purchaser hereby agrees to purchase from the
Company the amount of Shares set forth opposite such Purchaser’s name on Exhibit
A attached hereto at a price of $.005 per Share with the multiplied total being
the Purchase price (the “Purchase Price”). At the Closing, the Purchase Price
shall be paid to the Company, by wire transfer to Company’s bank account.

 (b)

The Company agrees to issue to each Purchaser a warrant in substantially the
form attached hereto as Exhibit D (the “Penny Warrants”), to purchase up to a
number of Common Shares equal to 100% of the number of Common Shares being
purchased. (subject to adjustment pursuant to the terms of the Penny Warrants),
at a per share exercise price of $0.01 (subject to adjustment pursuant to the
terms of the Penny Warrants). The number of Penny Warrants each Purchaser shall
be issued at Closing pursuant to this Agreement and the Penny Warrants is set
forth such Purchaser’s name on Exhibit A hereto. The Penny Warrants shall be
exercisable for such period of time as set forth in the Penny Warrants.       

2.2

Closing

(a)       Closing. Subject to the terms and conditions set forth in this
Agreement, at the Closing, the Purchasers shall purchase and the Company shall
issue and sell to the Purchasers the Shares and the Warrants for the Aggregate
Purchase Price of up to $150,000. The closing shall occur at 3 p.m. Virginia
time, on March 1, 2011, the Closing shall occur remotely by the exchange of
signatures, certificates and funds by mail or electronic transmission, or at
such other time and place as the Company and Purchasers shall mutually agree.

(b)

Closing Deliveries.

(i)       Company Deliverables. At the Closing, the Company shall deliver or
cause to be delivered to the Purchasers the following:

(A)       this Agreement duly executed by the Company;

(B)

a Share Certificate;

 (D)

a Penny Warrant to purchase such number of Common Shares substantially in the
form attached hereto as Exhibit D issued to and registered in the name of each
Purchaser as set forth opposite the name of such Purchaser on Exhibit A hereto;
and





3







--------------------------------------------------------------------------------

 (ii)       Purchaser Deliverables. At the Closing each of the Purchasers shall
deliver or cause to be delivered to the Company  the following:

(A)      

this Agreement duly executed by such Purchaser;

(B)

such Purchaser’s Purchase Price by wire transfer in immediately available funds
to the account of Company; and

ARTICLE III.

REPRESENTATIONS AND WARRANTIES

3.1       Representations and Warranties of the Company. Except as set forth in
the SEC Reports (as defined below), the Company hereby makes the following
representations and warranties to the Purchasers:

(a)       Organization and Qualification. Each of the Company and each
Subsidiary is an entity duly incorporated or otherwise organized, validly
existing and in good standing under the laws of the jurisdiction of its
incorporation or organization (as applicable), with the requisite power and
authority to own and use its properties and assets and to carry on its business
as described in the SEC Reports. Neither the Company nor any Subsidiary is in
violation of any of the provisions of its respective certificate or articles of
incorporation, bylaws or other organizational or charter documents. Each of the
Company and the Subsidiaries is duly qualified or licensed to conduct its
respective business and is in good standing as a foreign corporation or other
entity in each jurisdiction in which the nature of the business conducted or
property owned by it makes such qualification necessary, except where the
failure to be so qualified or in good standing, as the case may be, would not
have or reasonably be expected to result in (i) a material adverse effect on the
legality, validity or enforceability of any Transaction Document, (ii) a
material adverse effect on the results of operations, assets, business or
financial condition of the Company and the Subsidiaries, taken as a whole, or
(iii) adversely impair the Company’s ability to perform in any material respect
on a timely basis its obligations under any Transaction Document (any of (i),
(ii) or (iii), a “Material Adverse Effect”).

(b)       Authorization; Enforcement. The Company has the requisite corporate
power and authority to execute and deliver each of the Transaction Documents and
to enter into and to consummate the transactions contemplated by each of the
Transaction Documents (including the issuance and sale of the Shares and the
Warrants) and otherwise to carry out its obligations thereunder. The execution
and delivery of each of the Transaction Documents by the Company and the
consummation by it of the transactions contemplated thereby have been duly
authorized by all necessary action on the part of the Company and no further
action is required by the Company or its stockholders in connection therewith.
Each Transaction Document including this Agreement has been (or upon delivery
will have been) duly executed by the Company and, when delivered in accordance
with the terms hereof, will constitute the valid and binding obligation of the
Company enforceable against the Company in accordance with its terms, except
where enforceability may be limited by bankruptcy, insolvency or similar laws
affecting the enforcement of creditors’ rights or by the effect of general
equitable principles.

(c)       No Conflicts. The execution, delivery and performance of the
Transaction





4







--------------------------------------------------------------------------------

Documents and the consummation by the Company of the transactions contemplated
thereby do not and will not (i) conflict with or violate any provision of the
Company’s or any Subsidiary’s certificate or articles of incorporation, bylaws
or other organizational or charter documents; (ii) conflict with, or constitute
a default (or an event that with notice or lapse of time or both would become a
default) under, or, except as set forth in the SEC Reports, give to others any
rights of termination, amendment, acceleration or cancellation (with or without
notice, lapse of time or both) of, any agreement, credit facility, debt or other
instrument (evidencing a Company or Subsidiary debt or otherwise) or other
understanding to which the Company or any Subsidiary is a party or by which any
property or asset of the Company or any Subsidiary is bound or affected; (iii)
to the Company’s knowledge, conflict with, or result in or constitute any
violation of, any award, decision, judgment, decree, injunction, writ, order,
subpoena, ruling, verdict or arbitration award (each an “Order”) entered,
issued, made or rendered by any federal, state, local or foreign government or
any other Governmental Entity (as defined below), or any Law (as defined below),
applicable to the Company or any of its Subsidiaries, or to any of their
respective properties or assets, or to any shares; (iv) result in the creation
or imposition of (or the obligation to create or impose) any Lien on any of the
properties or assets of the Company or any of the Subsidiaries, or on any of the
Shares and Warrants; or (v) conflict with, or result in or constitute any
violation of, or result in the termination, suspension or revocation of, any
Authorization (as defined below) applicable to the Company or any of the
Subsidiaries, or to any of their respective properties or assets, or to any of
the Shares and Warrants, or result in any other impairment of the rights of the
holder of any such Authorization; except in the case of each of clauses (ii),
(iii), (iv) and (v), such as would not, individually or in the aggregate, have
or reasonably be expected to result in a Material Adverse Effect.

(d)       Filings, Consents and Approvals. Assuming the accuracy of the
representations of the Purchasers set forth in Section 3.2 hereof, no
registration (including any registration under the Securities Act) or filing
with, or any notification to, or any approval, permission, consent,
ratification, waiver, authorization, order, finding of suitability, permit,
license, franchise, exemption, certification or similar instrument or document
(each, an “Authorization”) of or from, any U.S. court, arbitral tribunal,
arbitrator, administrative or regulatory agency or commission or other
governmental or regulatory authority, agency or governing body, domestic or
foreign, including without limitation any Trading Market (each, a “Governmental
Entity”), or any other person, or under any statute, law, ordinance, rule,
regulation or agency requirement of any Governmental Entity, (each, a “Law”), on
the part of the Company is required in connection with the execution or delivery
by the Company of the Transaction Documents or the performance by the Company of
its obligations under each of the Transaction Documents (including, the offer
and sale of the Shares and Warrants by the Company to the Purchasers thereunder)
except (i) as would not have a Material Adverse Effect on the Company or its
performance of its obligations under the Transaction Documents, (ii) Form D and
blue sky filings, and (iii) the filings contemplated by the Transaction
Documents.

(e)        Issuance of the Notes and Warrants. The Shares and Warrants have been
duly authorized and when issued and paid for in accordance with this Agreement
and the Transaction Documents, will be duly and validly issued, fully paid and
nonassessable, free and clear of any lien, charge, security interest,
encumbrance, right of first refusal or other restriction (collectively,
“Liens”), except for such restrictions on transfer or ownership imposed by
applicable federal or state securities laws or set forth in this Agreement and
shall be entitled to





5







--------------------------------------------------------------------------------

the rights set forth in the Shares and Warrants, as the case may be. When the
Shares and the Warrant Shares are issued, such shares will be validly issued and
outstanding, fully paid and nonassessable, and the holders shall be entitled to
all rights accorded to a holder of Common Shares. The Company has reserved from
its duly authorized capital stock the maximum number of Common Shares issuable
pursuant to this Agreement.

(f)       Capitalization. As of the date hereof, the authorized capital stock of
the Company consists of 2,010,000,000 shares, of which there are
10,000,000 authorized shares of preferred stock, $0.001 par value per share
(“Preferred Shares”), and 2,000,000,000 authorized shares of common stock,
$0.001 par value per share. As of the date hereof and immediately prior to the
transactions contemplated hereby, the number of shares and type of all issued
and outstanding capital stock of the Company, is 807,526,530 shares, and there
are no shares of preferred stock issued and outstanding. Except as set forth in
the SEC Reports, no Person has any right of first refusal, preemptive right,
right of participation, or any similar right to participate in the transactions
contemplated by the Transaction Documents. Except as disclosed in the SEC
Reports, there are no outstanding options, warrants, script rights to subscribe
to, calls or commitments of any character whatsoever relating to, or securities,
rights or obligations convertible into or exchangeable for, or giving any Person
any right to subscribe for or acquire, any Preferred Shares or Common Shares, or
contracts, commitments, understandings or arrangements by which the Company or
any Subsidiary is or may become bound to issue additional Preferred Shares or
Common Shares, or securities or rights convertible or exchangeable into Common
Shares. Except as set forth in the SEC Reports, the issue and sale of the Shares
and the Warrants will not obligate the Company to issue Common Shares or other
securities to any Person (other than the Warrant Shares) and will not result in
a right of any holder of Company securities to adjust the exercise, conversion,
exchange or reset price under such securities.

(g)       SEC Reports; Financial Statements. The Company has filed all reports
required to be filed by it under the Securities Act and the Exchange Act,
including pursuant to Section 13(a) or 15(d) thereof, since the date of the
reverse merger in March, 2010 (the foregoing materials, including the exhibits
thereto (together with any materials filed by the Company under the Exchange
Act, whether or not required), being collectively referred to herein as the “SEC
Reports”). As of their respective dates, the SEC Reports complied in all
material respects with the requirements of the Securities Act and the Exchange
Act and the rules and regulations of the Commission promulgated thereunder, and
none of the SEC Reports, when filed, contained any untrue statement of a
material fact or omitted to state a material fact required to be stated therein
or necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading. The financial
statements of the Company included in the SEC Reports comply in all material
respects with applicable accounting requirements and the rules and regulations
of the Commission with respect thereto as in effect at the time of filing. Such
financial statements have been prepared in accordance with generally accepted
accounting principles applied on a consistent basis during the periods involved
(“GAAP”), except as may be otherwise specified in such financial statements or
the Notes thereto and except that unaudited financial statements may not contain
all footnotes required by GAAP, and fairly present in all material respects the
financial position of the Company and its consolidated subsidiaries as of and
for the dates thereof and the results of operations and cash flows for the
periods then ended, subject, in the case of unaudited statements, to normal,
immaterial, year-end audit adjustments.





6







--------------------------------------------------------------------------------

All material agreements to which the Company and its Subsidiaries are a party or
to which any of their respective property or assets are subject that are
required to be filed as exhibits to the SEC Reports on Form 10-KSB for the
fiscal year ended December 31, 2009, including the accompanying financial
statements (the “Form 10-KSB”) and the Company’s Form 10-Q for the fiscal
quarters ended June 30 and September 30, 2010, including the accompanying
financial statements (collectively the “Form 10-Q”) are included as a part of,
or specifically identified in, the SEC Reports.

(h)        Material Changes. Since the date of the latest audited financial
statements included within the SEC Reports, except as disclosed in the SEC
Reports, (i) there has been no event, occurrence or development that has had or
that could reasonably be expected to result in a Material Adverse Effect,
(ii) the Company has not incurred any liabilities (contingent or otherwise)
other than (A) trade payables and accrued expenses incurred in the ordinary
course of business consistent with past practice and (B) liabilities that would
not be required to be reflected in the Company’s financial statements pursuant
to GAAP or that would not be required to be disclosed in filings made with the
Commission, (iii) the Company has not altered its method of accounting, (iv) the
Company has not declared or made any dividend or distribution of cash or other
property to its stockholders or purchased, redeemed or made any agreements to
purchase or redeem any shares of its capital stock and (v) the Company has not
issued any equity securities to any officer, director or Affiliate, except
pursuant to existing Company equity incentive plans, stock option plans, stock
option agreements, restricted stock agreements, stock ownership plans or
dividend reinvestment plans. The Company does not have pending before the
Commission any request for confidential treatment of information.

(i)        Litigation. Except as disclosed in the SEC Reports, there are no
actions, suits, inquiries, notices of violation, proceedings or investigations
pending or, to the knowledge of the Company, threatened against or affecting the
Company, any Subsidiary or any of their respective properties before or by any
court, arbitrator, governmental or administrative agency or regulatory authority
(federal, state, county, local or foreign) (collectively, an “Action”) which
(i) adversely affects or challenges the legality, validity or enforceability of
any of the Transaction Documents or (ii) would have or reasonably be expected to
result in a Material Adverse Effect. Neither the Company nor any Subsidiary, nor
any director or officer thereof, is or has been the subject of any Action
involving a claim of violation of or liability under federal or state securities
laws or a claim of breach of fiduciary duty. There has not been, and to the
knowledge of the Company, there is not pending or contemplated, any
investigation by the Commission involving the Company or any current or former
director or officer of the Company. The Commission has not issued any stop order
or other order suspending the effectiveness of any registration statement filed
by the Company or any Subsidiary under the Exchange Act or the Securities Act.

(j)        Taxes. Each of the Company and the Subsidiaries has filed all
necessary material federal, state and foreign income and franchise tax returns
and has paid or accrued all material taxes shown as due thereon, and neither the
Company nor any of its Subsidiaries has knowledge of a tax deficiency which has
been or might be asserted or threatened against it which could reasonably be
expected to result in a Material Adverse Effect.

(k)      Compliance. Neither the Company nor any Subsidiary (i) is in default
under or in violation of (and no event has occurred that has not been waived
that, with notice or





7







--------------------------------------------------------------------------------

lapse of time or both, could result in a default by the Company or any
Subsidiary under), nor has the Company or any Subsidiary received notice of a
claim that it is in default under or that it is in violation of, any agreement,
credit facility, debt or other instrument (evidencing a Company or Subsidiary
debt or otherwise) or other understanding to which the Company or any Subsidiary
is a party or by which any property or asset of the Company or any Subsidiary is
bound or affected (whether or not such default or violation has been waived),
(ii) is in violation of any order of any court, arbitrator or governmental body,
or (iii) to the Company’s knowledge, is or has been in violation of any statute,
rule or regulation of any governmental authority, including without limitation
all foreign, federal, state and local laws relating to taxes, environmental
protection, kickbacks and false claims in healthcare programs, occupational
health and safety, product quality and safety and employment, labor matters,
except in each case as would not, individually or in the aggregate, have or
reasonably be expected to result in a Material Adverse Effect. The Company is in
compliance with the applicable requirements of the Sarbanes-Oxley Act of 2002
and the rules and regulations thereunder promulgated by the Commission, except
where such noncompliance would not have or reasonably be expected to result in a
Material Adverse Effect.

(l)       Regulatory Permits. The Company and the Subsidiaries possess all
certificates, authorizations and permits issued by the appropriate federal,
state, local or foreign regulatory authorities necessary to conduct their
respective businesses as described in the SEC Reports, except where the failure
to possess such permits would not have or reasonably be expected to result in a
Material Adverse Effect (“Material Permits”), and neither the Company nor any
Subsidiary has received any notice of proceedings relating to the revocation or
modification of any Material Permit.

(m)       Title to Assets. The Company and the Subsidiaries have good and
marketable title in fee simple to all real property owned by them that is
material to their respective businesses and good and marketable title in all
personal property owned by them that is material to their respective businesses,
in each case free and clear of all Liens, except for (i) Liens as do not
materially affect the value of such property, do not materially interfere with
the use made and proposed to be made of such property by the Company and the
Subsidiaries, (ii) Liens for taxes not yet due and payable, and (iii) Liens
which would not, individually or in the aggregate, reasonably be expected to
have or result in a Material Adverse Effect. To the Company’s knowledge, any
real property and facilities held under lease by the Company and the
Subsidiaries are held by them under valid, subsisting and enforceable leases of
which the Company and the Subsidiaries are in compliance except, in each case,
as would not reasonably be expected to result in a Material Adverse Effect.

(n)      Certain Fees. No brokerage or finder’s fees or commissions are or will
be payable by the Company to any broker, financial advisor or consultant,
finder, placement agent, investment banker, bank or other Person with respect to
the transactions contemplated by this Agreement. The Purchasers shall have no
obligation with respect to any fees or with respect to any claims made by or on
behalf of other Persons for fees of a type contemplated in this Section that may
be due in connection with the transactions contemplated by this Agreement.

(o)       Investment Company. The Company is not, and after giving effect to the
sale of the Notes and Warrants and the application of the net proceeds
therefrom, will not be, an “investment company” within the meaning of the
Investment Company Act of 1940, as amended.





8







--------------------------------------------------------------------------------



(r)

Disclosure. All disclosure provided to the Purchasers regarding the Company, its
business and the transactions contemplated hereby, including the disclosure
schedules to this Agreement, furnished by or on behalf of the Company are
complete, true and correct in all material respects and do not contain any
untrue statement of a material fact or omit to state any material fact necessary
in order to make the statements made therein, in light of the circumstances
under which they were made, not misleading.

(s)

No Additional Agreements.  The Company has no other agreement or understanding
with any Purchaser with respect to the transactions contemplated by the
Transaction Documents other than as specified in the Transaction Documents.

(t)

Non-Shell Status.  Since its inception, the Company has never been a “shell”
company within the meaning of Rule 144(i)(1) of the Securities and Exchange
Commission.

3.2       Representations and Warranties of the Purchasers. Each of the
Purchasers hereby represents and warrants to the Company with respect to
himself, herself or itself as follows:

(a)       Organization; Authority. Such Purchaser that is an entity is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization with the requisite limited liability company
power and authority to enter into and to consummate the transactions
contemplated by the applicable Transaction Documents and otherwise to carry out
its obligations thereunder. The execution, delivery and performance by such
Purchaser of the transactions contemplated by this Agreement have been duly
authorized by all necessary corporate or limited liability company action on the
part of such Purchaser. This Agreement and each of the Transaction Documents to
which it, he or she is party has been duly executed by Purchaser, and when
delivered by such Purchaser in accordance with the terms hereof, will constitute
the valid and legally binding obligation of such Purchaser, enforceable against
it, him or her in accordance with its terms.

(b)

Investment Intent. Such Purchaser is acquiring the Shares and Warrants as
principal for its own account for investment purposes only and not with a view
to or for distributing or reselling such Shares and Warrants or any part
thereof, without prejudice, however, to such Purchaser’s right, subject to the
provisions of this Agreement, at all times to sell or otherwise dispose of all
or any part of the Shares and Warrants pursuant to an effective registration
statement under the Securities Act or under an exemption from such registration
and otherwise in compliance with applicable federal and state securities Laws.
Subject to the immediately preceding sentence, nothing contained herein shall be
deemed a representation or warranty by such Purchaser to hold the Shares and
Warrants for any period of time. Such Purchaser is acquiring the Shares and
Warrants hereunder in the ordinary course of its business. Such Purchaser does
not have any agreement or understanding, directly or indirectly, with any Person
to distribute any of the Shares and Warrants.  




(c)

Accredited Investor Under Regulation D. Such Purchaser is an “Accredited
Investor” as that term is defined in Rule 501 of Regulation D promulgated under
the Securities Act, and such Purchaser is not acquiring the Shares and Warrants
as a result of any advertisement, article, notice or other communication
regarding the Shares and Warrants





9







--------------------------------------------------------------------------------

published in any newspaper, magazine or similar media or broadcast over
television or radio or presented at any seminar or any other general
solicitation or general advertisement; and such Purchaser is not required to be
registered as a broker-dealer under Section 15 of the Exchange Act; or




(d)

Restrictive Legends. Such Purchaser acknowledges that the certificates
representing such Purchaser’s Shares or Warrants shall each conspicuously set
forth on the face or back thereof a legend in substantially the following form,
corresponding to the stockholder’s status as set forth in Section 3.2(c):




 “[NEITHER] THIS SECURITY [NOR THE SECURITIES INTO WHICH THIS SECURITY IS
[EXERCISABLE] [CONVERTIBLE]] HAS BEEN REGISTERED UNDER THE SECURITIES ACT OF
1933, AS AMENDED. THEY MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR
HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT AS TO THE
SECURITIES UNDER SAID ACT OR PURSUANT TO AN EXEMPTION FROM REGISTRATION OR AN
OPINION OF COUNSEL SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION IS NOT
REQUIRED.”

 

(e)

Investment Risk. Such Purchaser is able to bear the economic risk of acquiring
the Notes and Warrants pursuant to the terms of this Agreement, including a
complete loss of such Purchaser’s investment in the Shares and Warrants.




(f)       Experience of the Purchaser. Such Purchaser, either alone or together
with its representatives, has such knowledge, sophistication and experience in
business and financial matters so as to be capable of evaluating the merits and
risks of the prospective investment in the Shares and Warrants, and has so
evaluated the merits and risks of such investment. Such Purchaser is able to
bear the economic risk of an investment in the Shares and Warrants and, at the
present time, is able to afford a complete loss of such investment. Such
Purchaser has requested, received, reviewed and considered all information it
deems relevant in making an informed decision to purchase the Securities.

(g)        Access to Information. Such Purchaser acknowledges that it has
reviewed the SEC Reports and has been afforded (i) the opportunity to ask such
questions as it has deemed necessary of, and to receive answers from,
representatives of the Company concerning the terms and conditions of the
offering of the Shares and Warrants and the merits and risks of investing in the
Shares and Warrants; (ii) access to information about the Company and the
Subsidiaries and their respective financial condition, results of operations,
business, properties, management and prospects sufficient to enable it to
evaluate its investment; and (iii) the opportunity to obtain such additional
information that the Company possesses or can acquire without unreasonable
effort or expense that is necessary to make an informed investment decision with
respect to the investment. Neither such inquiries nor any other investigation
conducted by or on behalf of such Purchaser or its representatives or counsel
shall modify, amend or affect such Purchaser’s right





10







--------------------------------------------------------------------------------

to rely on the truth, accuracy and completeness of the SEC Reports and the
Company’s representations and warranties contained in this Agreement.

(h)       Certain Fees. Such Purchaser has not entered into any agreement or
arrangement that would entitle any broker or finder to compensation by the
Company in connection with the sale of the Company of the Shares and Warrants to
the Purchaser.

(i)       No Tax, Legal or Investment Advice. Such Purchaser understands that
nothing in the Transaction Documents or any other materials presented to such
Purchaser in connection with the purchase and sale of the Shares and Warrants
constitutes tax, legal, or investment advice. Such Purchaser has consulted such
tax, legal, and investment advisors as it, in its sole discretion, has deemed
necessary or appropriate in connection with its purchase of the Shares and
Warrants.

(j)        Compliance with Securities Laws. Such Purchaser represents and
warrants that, in connection with its purchase of the Shares and Warrants, it
has complied with all applicable provisions of the Securities Act, including the
rules and regulations promulgated by the Commission thereunder, and applicable
state securities Laws.

(k)        Reliance. Such Purchaser understands and acknowledges that (i) the
Shares and Warrants are being offered and sold to it without registration under
the Securities Act in a private placement that is exempt from the registration
requirements of the Securities Act and (ii) the availability of such exemption,
depends in part on, and the Company will rely upon the accuracy and truthfulness
of, the foregoing representations and warranties and the Purchaser hereby
consents to such reliance.

ARTICLE IV.

OTHER AGREEMENTS OF THE PARTIES

4.1       Registration Required. Each of the Purchasers hereby covenants,
severally and not jointly, with the Company not to, directly or indirectly,
offer, sell, pledge, transfer, or otherwise dispose of (or solicit offers to
buy, purchase or otherwise acquire or take pledge of) any of the Securities
without complying with the provisions hereof, the Securities Act and the
applicable rules and regulations of the Commission thereunder, including without
limitation, the prospectus delivery requirement under the Securities Act to be
satisfied (unless such Purchaser is selling such Securities in a transaction not
subject to the prospectus delivery requirement), and each Purchaser acknowledges
that the certificates evidencing the Securities will be imprinted with a legend
that prohibits their transfer except in accordance therewith. Notwithstanding
anything to the contrary in this Agreement, this Agreement shall in no event be
deemed to affect, or impose any additional requirements or restrictions on,
transfer or ownership by any of the Purchasers of any Common Shares that are not
the Underlying Shares and that are held or may be held by such Purchaser from
time to time.

4.2

Transfer Restrictions.

(a)       The Securities may only be disposed of in compliance with state and
federal securities Laws, including pursuant to an exemption therefrom. In
connection with any transfer of the Securities other than pursuant to an
effective registration statement, pursuant to





11







--------------------------------------------------------------------------------

Rule 144 as currently in effect promulgated under the Securities Act, to the
Company or to an Affiliate of a Purchaser, the Company may require the
transferor thereof to provide to the Company an opinion of counsel selected by
the transferor, the form and substance of which opinion shall be reasonably
satisfactory to the Company, to the effect that such transfer does not require
registration of such transferred Securities under the Securities Act. As a
condition of transfer, any such transferee shall agree in writing to be bound by
the terms of this Agreement and shall have the rights of a Purchaser under this
Agreement.

(b)       Each Purchaser agrees to the imprinting, so long as is required by
this Article IV, of a legend on any of the Securities in the applicable form set
forth in Section 3.2(d) above.

(c)       Certificates evidencing the Securities shall not contain any legend
(including the legend set forth in Section 3.2(d) hereof): (i) while a
registration statement covering the resale of such security is effective under
the Securities Act, or (ii) following any sale of such Securities pursuant to
Rule 144, or (iii) if such legend is not required under applicable requirements
of the Securities Act (including judicial interpretations and pronouncements
issued by the staff of the Commission). If all or any portion of a Note or
Warrant is converted or exercised (as applicable) at a time when there is an
effective registration statement to cover the resale of the Underlying Shares,
or if such legend is not otherwise required under applicable requirements of the
Securities Act (including judicial interpretations and pronouncements issued by
the staff of the Commission), then such Underlying Shares shall be issued free
of all legends.  

(d)       Each Purchaser agrees that the removal of the restrictive legend from
certificates representing such Purchaser’s Securities as set forth in Section
3.2(d) is predicated upon (i) the Company’s reliance that such Purchaser will
sell any Securities pursuant to either the registration requirements of the
Securities Act, including any applicable prospectus delivery requirements, an
exemption therefrom, or termination of such restrictions and/or (ii) that in the
context of a sale under Rule 144, if requested by the Company’s transfer agent,
such Purchaser shall have delivered to the transfer agent seller and broker
representation letters relating to such Purchaser’s Securities.

4.3

Furnishing of Information. As long as any of the Purchasers own any Securities,
and until the Securities can be resold by non-Affiliate of the Company under
Rule 144 without restrictions under Rule 144, the Company covenants to timely
file (or obtain extensions in respect thereof and file within the applicable
grace period) all reports required to be filed by the Company after the date
hereof pursuant to the Exchange Act.

4.4       Securities Laws Disclosure. The Company shall, within four Business
Days of the Closing, file a Current Report on Form 8-K disclosing the
transactions contemplated hereby including each of the Transaction Documents as
exhibits, and make such other filings and notices in the manner and time
required by the Commission.

4.5       Stockholders Rights Plan. No claim will be made or enforced by the
Company or any other Person that any Purchaser is an “Acquiring Person” under
any stockholders rights plan or similar plan or arrangement in effect or
hereafter adopted by the Company, or that any





12







--------------------------------------------------------------------------------

Purchaser could be deemed to trigger the provisions of any such plan or
arrangement, by virtue of receiving the Securities under the Transaction
Documents or under any other agreement between the Company and such Purchaser.

4.6      Non-Public Information. The Company covenants and agrees that neither
it nor any other Person acting on its behalf will provide any Purchaser or its
agents or counsel with any information that the Company believes constitutes
material non-public information except as required by this Agreement, unless
prior thereto such Purchaser shall have executed a written agreement regarding
the confidentiality and use of such information. The Company understands and
confirms that the Purchasers shall be relying on the foregoing representations
in effecting transactions in the securities of the Company.

4.7     Listing of Common Shares.  The Company hereby agrees to use commercially
reasonable efforts to maintain the listing or quotation of the Common Shares on
a Trading Market. The Company will use commercially reasonable efforts to comply
in all material respects with the Company’s reporting, filing and other
obligations under the bylaws or rules of the Trading Market.

4.8     Transfer Taxes. On the Closing Date, all transfer or other taxes (other
than income or similar taxes) which are required to be paid in connection with
the sale and transfer of the Securities to be sold to the Purchasers under the
Transaction Documents shall be, or shall have been, fully paid or provided for
by the Company, and all Laws imposing such taxes will be or will have been
complied with.



4.9

Legal Opinions.  The Company will provide, at the Company's expense, such legal
opinions in the future as are reasonably necessary for the resale of both the
Shares and the shares of Common Stock issuable upon exercise of the Penny
Warrants pursuant to an effective registration statement, Rule 144 of the
Securities and Exchange Commission or such other exemption from registration as
may then be available.




ARTICLE V.

CONDITIONS

5.1       Conditions to the Closing of the Purchasers. The Purchasers’
obligation to purchase the Shares and Warrants being issued at the Closing is
subject to the satisfaction, or waiver by the Purchasers, of the following
conditions:

(a)       Representations and Warranties. The representations and warranties of
the Company set forth in this Agreement shall be true and correct in all
material respects (except for those qualified as to materiality or a Material
Adverse Effect, which shall be true and correct) as of the date of this
Agreement and as of the Closing Date (except to the extent that such
representation or warranty speaks of an earlier date, in which case such
representation or warranty shall be true and correct in all material respects
(or if qualified as to materiality or a Material Adverse Effect, true and
correct) as of such date) as though made on and as of the Closing Date.





13







--------------------------------------------------------------------------------

(b)       Performance of Obligations of the Company. The Company shall have
performed in all material respects all agreements and covenants required to be
performed by it under this Agreement (including the deliveries required under
Section 2) on or prior to the Closing Date.

(c)       No Injunction. No Order has been enacted, entered, promulgated or
endorsed by any court or Government Entity of competent jurisdiction that
prohibits the consummation of any of the transactions contemplated by the
Transaction Documents.

(d)       No Adverse Changes. Since the date of execution of this Agreement, no
event or series of events shall have occurred that resulted or would reasonably
be expected to result in a Material Adverse Effect.

5.2       Conditions to the Closing of the Company. The Company’s obligation to
issue and sell the Shares and Warrants at the Closing is subject to the
satisfaction, or waiver by the Company of the following conditions:

(a)       Representations and Warranties. The representations and warranties of
the Purchasers set forth in this Agreement shall be true and correct in all
material respects as of the date of this Agreement and as of the Closing Date
(except to the extent that such representation or warranty speaks of an earlier
date, in which case such representation or warranty shall be true and correct in
all material respects as of such date) as though made on and as of the Closing
Date.

(b)       Performance of Obligations of the Purchasers. Each Purchaser shall
have performed in all material respects all agreements and covenants required to
be performed by it under this Agreement on or prior to the Closing Date.

(c)       Regulatory Approvals. The Purchasers shall have received all requisite
approvals (including all required findings of suitability).

ARTICLE VI.

MISCELLANEOUS

6.1       Fees and Expenses.  Except as expressly set forth in the Transaction
Documents to the contrary, each party shall pay the fees and expenses of its
advisers, counsel, accountants and other experts, if any, and all other expenses
incurred by such party incident to the negotiation, preparation, execution,
delivery and performance of this Agreement; The Company shall pay all transfer
agent fees, stamp taxes and other taxes and duties levied in connection with the
delivery of any Securities to the Purchasers.

6.2       Entire Agreement. The Transaction Documents, together with the
exhibits and schedules thereto, contain the entire understanding of the parties
with respect to the subject matter hereof and supersede all prior agreements and
understandings, oral or written, with respect to such matters, which the parties
acknowledge have been merged into such documents, exhibits and schedules.

6.3       Notices. Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be in writing and shall be
deemed given and effective





14







--------------------------------------------------------------------------------

on the earliest of (a) the date of transmission, if such notice or communication
is delivered via facsimile at the facsimile number set forth on the signature
pages attached hereto prior to 5:30 p.m. (Virginia time) on a Trading Day, (b)
the next Trading Day after the date of transmission, if such notice or
communication is delivered via facsimile at the facsimile number set forth on
the signature pages attached hereto on a day that is not a Trading Day or later
than 5:30 p.m. (Virginia time) on any Trading Day, (c) the second Trading Day
following the date of mailing, if sent by U.S. nationally recognized overnight
courier service and a delivery receipt is signed, or (d) upon actual receipt by
the party to whom such notice is required to be given. The address for such
notices and communications shall be as set forth on the signature pages attached
hereto.

6.4       Amendments; Waivers. No provision of this Agreement may be waived or
amended except in a written instrument signed, in the case of an amendment, by
the Company and each of the Purchasers or, in the case of a waiver, by the party
against whom enforcement of any such waiver is sought. No waiver of any default
with respect to any provision, condition or requirement of this Agreement shall
be deemed to be a continuing waiver in the future or a waiver of any subsequent
default or a waiver of any other provision, condition or requirement hereof, nor
shall any delay or omission of either party to exercise any right hereunder in
any manner impair the exercise of any such right.

6.5       Construction. The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party. This Agreement
shall be construed as if drafted jointly by the parties, and no presumption or
burden of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any provisions of this Agreement or any of the Transaction
Documents.

6.6       Successors and Assigns. This Agreement shall be binding upon and inure
to the benefit of the parties and their successors and permitted assigns. The
Company may not assign this Agreement or any rights or obligations hereunder
without the prior written consent of each of the Purchasers. The Purchasers may
assign any or all of its rights under this Agreement, provided such transferee
agrees in writing to be bound, with respect to the transferred Shares, by the
provisions hereof that apply to the “Purchasers”.

6.7       No Third-Party Beneficiaries. This Agreement is intended for the
benefit of the parties hereto and their respective successors and permitted
assigns and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person.

6.8       Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of the Transaction Documents shall be governed by
and construed and enforced in accordance with the internal laws of the State of
Virginia, without regard to the principles of conflicts of law thereof. Each
party agrees that all legal proceedings concerning the interpretations,
enforcement and defense of the transactions contemplated by this Agreement and
any other Transaction Documents (whether brought against a party hereto or its
respective affiliates, directors, officers, stockholders, employees or agents)
shall be commenced exclusively in the state and federal courts sitting in
Virginia. Each party hereto hereby irrevocably submits to the exclusive
jurisdiction of the state and federal courts sitting in Virginia for the
adjudication of





15







--------------------------------------------------------------------------------

any dispute hereunder or in connection herewith or with any transaction
contemplated hereby or discussed herein (including with respect to the
enforcement of the any of the Transaction Documents), and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is improper. Each party hereto hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof via
registered or certified mail or overnight delivery (with evidence of delivery)
to such party at the address in effect for notices to it under this Agreement
and agrees that such service shall constitute good and sufficient service of
process and notice thereof. Nothing contained herein shall be deemed to limit in
any way any right to serve process in any manner permitted by Law. Each party
hereto (including its affiliates, agents, officers, directors and employees)
hereby irrevocably waives, to the fullest extent permitted by applicable Law,
any and all right to trial by jury in any legal proceeding arising out of or
relating to this Agreement and the Transaction Documents or the transactions
contemplated hereby or thereby. If either party shall commence an action or
proceeding to enforce any provisions of a Transaction Document, then the
prevailing party in such action or proceeding shall be reimbursed by the other
party for its attorneys fees and other costs and expenses incurred with the
investigation, preparation and prosecution of such action or proceeding.

6.9       Survival. The representations, warranties and covenants contained
herein shall survive the Closing and the delivery of this Agreement, and other
Transaction Documents and the Closing and shall in no way be affected by any
investigation of the subject matter thereof made by or on behalf of the
Purchasers or the Company.

6.10     Execution. This Agreement may be executed in two or more counterparts,
all of which when taken together shall be considered one and the same agreement
and shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that both parties need not
sign the same counterpart. In the event that any signature is delivered by
facsimile transmission, such signature shall create a valid and binding
obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile signature page
were an original thereof.

6.11     Severability. If any provision of this Agreement is held to be invalid
or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Agreement shall not in any way be
affected or impaired thereby and the parties will attempt to agree upon a valid
and enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.

6.12     Remedies. In addition to being entitled to exercise all rights provided
herein or granted by Law, including recovery of damages, the Purchasers and the
Company will be entitled to specific performance under the Transaction
Documents. The parties agree that monetary damages may not be adequate
compensation for any loss incurred by reason of any breach of obligations
described in the foregoing sentence and hereby agrees to waive in any action for
specific performance of any such obligation the defense that a remedy at law
would be adequate.

[Signature Pages Follows]





16







--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.




COMPANY:




REACH MESSAGING HOLDINGS, INC.

Address for Notice:

 




By: /s/Shane Gau_____________________

Name: Shane Gau

Title: Chief Executive Officer

 

 

 

Reach Messaging Holdings, Inc.

44081 Pipeline Plaza, Suite 310

Ashburn, Virginia 20147

Attn: Shane Gau

E-mail: shane@reachmessaging.com

Tel: (571) 213-6147

 

 

With copy to (which shall not constitute notice):

 

Peter H. Brown

175 Chaparral Dr

Aptos, CA 95003

E-mail: petercx@usa.net

Tel: (831) 566-5405




















































[PURCHASER SIGNATURE PAGE FOLLOWS]











17







--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.




PURCHASERS:




Wizzard Software Corporation

[Purchaser’s Name]

Address for Notice:




_____________________________




/s/_Christopher J. Spencer__________

[Signature]




Christopher J. Spencer_____________

[Signatory’s Name]




President_______________________

[Signatory’s Title]

 

_____________________________

Attn: ________________________

E-mail: ______________________

Tel: _________________________

Fax: _________________________







Delivery Instructions (if different from above):




c/o: ___________________________

______________________________

______________________________

______________________________

Attn: __________________________

Tel: ___________________________











18







--------------------------------------------------------------------------------




Exhibit A

Share and Warrant Schedule




Purchaser List

 

Purchaser’s Name




Purchase Price

Shares Purchased

Price is $.005 per Share

Penny

Warrants

(Number = Purchase Price / $0.01 exercise price per share)

WIZZARD, Inc.

$150,000

30,000,000

30,000,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TOTAL:

$150,000

30,000,000

30,000,000

 














19





